DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 09/07/2021, claim 1 has been amended. Currently, claims 1-20 are pending.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 6608616 B2).


and a scroll wheel assembly disposed between the upper casing and the lower casing, comprising: a securing base secured to the lower casing; a rotary base disposed on the securing base; a scroll wheel component movably disposed on the rotary base and being rotatable around a first axis relative to the rotary base; (Col 2, Lines 17-34. Fig. 4, wheel 11, base 10).
a measuring component secured to the rotary base; (Col 2, Lines 17-34. Measuring component encode 12 of Fig. 5)
and a transmission mechanism connected to the rotary base, wherein the transmission mechanism transmits external force to the rotating base, such that the rotary base rotates around a second axis relative to the securing base to adjust the offset angle of the scroll wheel assembly. (Col 2, Lines 17-50.  The transmission mechanism is the top surface of 10 and the axial bar)
wherein the lower casing comprising a base plate having a third axis, and the second axis is parallel with the third axis.  (Col 2, Lines 17-34. Fig. 5: the base plate is the lower surface of the lower casing which has a third axis in parallel with the second axis.)


Regarding claim 14, Lin already teaches the mouse device according to claim 1, 	and Lin further teaches wherein the rotary base comprises two pivoting parts 

Regarding claim 15, Lin already teaches the mouse device according to claim 14, 	and Lin further teaches wherein the rotary base comprises an accommodating space; the scroll wheel component between the two pivoting parts is disposed in the accommodating space. (Col 2, Lines 17-50. The two pivoting parts are the two ends of the axial shafts)

Regarding claim 16, Lin already teaches the mouse device according to claim 1, 	and Lin further teaches wherein the scroll wheel component comprises a cover disposed on the rotary base; the cover comprises a limiting opening from which the scroll wheel component is exposed. (Figs 5-7 show the case of a mouse and wheel 11. Col 2, Lines 9-17)

Regarding claim 17, Lin already teaches the mouse device according to claim 16, 
And Lin further teaches wherein the cover comprises a first cover and a second cover oppositely disposed on the rotary base; the first cover and the second cover are respectively disposed on two sides of the scroll wheel component; the limiting opening is disposed between the first cover and the second cover; the scroll wheel component corresponds to the limiting opening from which the scroll wheel component is exposed. 

Regarding claim 19, Lin already teaches the mouse device according to claim 1, 	and Lin further teaches wherein the offset angle is between -90 degrees and 90 degrees. (Figs 5-7 show offsetting movement. Col 2, Lines 17-50)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 6608616 B2), further in view of Li (US 20140204030 A1).
Regarding claim 18, Lin already teaches the mouse device according to claim 1,
However Lin does not teach the mouse further comprising a circuit board disposed in the lower casing; the circuit board is electrically connected to the measuring component.  
and Lin further teaches the mouse further comprising a circuit board disposed in the lower casing; the circuit board is electrically connected to the measuring component.  (Para 5)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lin with Li to teach the mouse further comprising a circuit board disposed in the lower casing; the circuit board is electrically connected to the measuring component in order to produce the predictable result of wheel scrolling detection with the encoding and circuit board configuration as taught by Li.

Regarding claim 20, Lin already teaches the mouse device according to claim 1, 
And Lin already teaches wherein the measuring component comprises an encode. (Col 2, Lines 25-35. Encoder 12)

However Li further teaches herein the measuring component comprises: a plate; an encoder disposed on the plate, wherein the encoder is adjacent to the scroll wheel component; the encoder optically or mechanically measures the rotation of the scroll wheel component so as to generates rotation information of the scroll wheel component; a signal transmitter disposed on the plate, wherein the signal transmitter is electrically connected to the encoder to transmit the rotation information. (Para 5, Encoder 133 and circuit board 16 and the circuit traces on the circuit board are the signal transmitter)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lin with Li to teach herein the measuring component comprises: a plate; an encoder disposed on the plate, wherein the encoder is adjacent to the scroll wheel component; the encoder optically or mechanically measures the rotation of the scroll wheel component so as to generates rotation information of the scroll wheel component; a signal transmitter disposed on the plate, wherein the signal transmitter is electrically connected to the encoder to transmit the rotation information in order to produce the predictable result of wheel scrolling detection with the encoding and circuit board configuration as taught by Li.


Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. 
On pages 6-9, applicant alleged that “In other words, amended claim 1 is directed to a mouse device 1 comprising a casing 10 having an upper casing 102 and a lower casing 101, and a scroll wheel assembly 11 disposed between the upper casing 102 and the lower casing 101, wherein the scroll wheel assembly 11 comprises a securing base 111, a rotary base 112, a scroll wheel component 113, a measuring component 114, and a transmission mechanism 115. As amended, the rotary base 112 also rotates around the third axis relative to the base plate of the lower casing 101. See Fig. 2. That is, when the offset angles of the scroll wheel component 113 are 30, 60 and 90 degrees (see Figs. 10(a)-10(c)), the scroll wheel assembly 11 is still located at the same position without swing left and right. Annotated copies of Figures 2 and 10(a) are reproduced below.
Lin discloses a scrolling device 1 arranged adjacent a keyboard 2, and the scrolling device 1 comprises a shell 10 and a rolling wheel 11. Since the axial shaft 100 extends from both ends of the shell 10, the shell 10 and the rolling wheel 11 will swing 
Thus, for at least these reasons, Lin fails to teach or suggest each and every limitation of claim 1, and Applicant respectfully requests the above rejection be withdrawn. The rejection of claims 14-17 and 19 should also be withdrawn at least due in part to their dependence on claim.”
Examiner finds the argument not persuasive. In this case, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “As amended, the rotary base 112 also rotates around the third axis relative to the base plate of the lower casing 101. See Fig. 2. That is, when the offset angles of the scroll wheel component 113 are 30, 60 and 90 degrees (see Figs. 10(a)-10(c)), the scroll wheel assembly 11 is still located at the same position without swing left and right. Annotated copies of Figures 2 and 10(a) are reproduced below”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, all the claims recites is that “wherein the lower casing comprising a base plate having a third axis, and the second axis is parallel with the third axis”, wherein as shown in Col 2, Lines 17-34 and Fig. 5 that the base plate is the lower surface of the lower casing which has a third axis in parallel with the second axis.


The wheel module 53 of Li cannot rotate relative to a vertical direction of the circuit board 56. Therefore, Li fails to disclose that the rotary base 112 rotates around a second axis Z relative to the securing base 111 to adjust the offset angle of the scroll wheel assembly 11, and the lower casing 101 comprises a base plate having a third axis, and the second axis Z is parallel with the third axis" as required by claim 1.”
Examiner finds the argument not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the second rotating motion of the scrolling is already taught by Lin as shown in the rejection for claim 1.  The prior art of Li is brought in to cure the deficiency as shown by the rejection in claims 18 and 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HANG LIN/Primary Examiner, Art Unit 2626